Cole, J.
The principle is not contested, that generally an innkeeper has a lien upon the baggage or goods brought to his house by a guest, for the expenses of board and lodging of such guest; but it is claimed that the evidence shows that there was a clear waiver of the lien by the defendant for the bill made by Reynolds in July, by his accepting the draft and' parting with the possession of the trunk. It may well be that if the innkeeper, without any fraud being practiced upon him, accepts a draft drawn by his guest in .payment of his bill, voluntarily relinquishing the possession of the baggage or goods, his right to a lien is gone, and that it will not revive should such baggage come again into his possession. But where the innkeeper is induced to part with the possession of the property through false and fraudulent representations made by the guest, we are disposed to hold that under such circumstances he does not thereby waive his lien. It is then in principle analogous to the case where a vendor is induced to part with his goods through the fraud of the vendee; the defendant vendor may recover the possession from the fraudulent purchaser, or from any one claiming under him, not being a bona fide purchaser for value.
In this case the court was asked, among other things, to instruct the jury that if they found from the evidence that Reynolds gave the defendant a draft on the plaintiffs for the amount of his bill at the defendant’s hotel, as a guest, knowing that the same *205would not be paid, and the defendant, relying upon the draft and believing the same would be paid, permitted Reynolds to remove the trunk, then they should find for the defendant. This instruction the court refused to give.
It appears from the case that Reynolds was in the employ of the plaintiffs, selling goods for them on commission. He stopped at the defendant’s hotel as a guest in July, having with him a trunk with goods and samples belonging to them. When he went away, he gave the defendant a draft on the plaintiffs for the amount of his bill, including also therein thirty dollars for livery, which draft was dishonored. It likewise appeared from the testimony of one of the plaintiffs, that Reynolds had no funds in their hands to pay this draft, and that he had do authority to draw upon them in any case whatever. Now, it seems very clear, if Reynolds induced the defendant to part with the possession of this trunk by giving him a draft for the amount of his bill, which draft he represented to be good and would be paid, when he knew that it would not be, that he procured the delivery of such trunk by fraud and imposition. And therefore the question is, If he did thus obtain possession of the trunk by falsely representing that the draft was good and would be paid, when he knew it would not be, does this discharge the lien ? It seems to us not, and that upon well settled principles Reynolds would not be permitted, if the trunk were his, to take advantage of his own wrong, and insist that the defendant had waived his lien by accepting the draft and parting with the possession of the property. Does it, then, make any difference that the goods belonged to the plaintiffs instead of Reynolds? We cannot see that it does. The authorities cited upon the brief of the counsel for the defendant clearly show that an innkeeper’s lien extends to goods brought to his inn by a guest, though they belong to a third party. See also, *206tlae case of Snead v. Watkins, 37 Eng. L. & Eq. 384. The defendant, therefore, had in the first instance a lien upon this trunk for the amount of the expenses of Reynolds at his house. And it made no difference that the goods in the trunk, and the trunk itself, were the property of the plaintiffs, so far as the lien was concerned. Why then should there be any distinction now, when the defendant was induced to deliver up the possession of the property, originally relying upon representations of Reynolds that were false and fraudulent, that the draft was good and would be paid by the plaintiffs 1
We think the second and sixth instructions asked by the defendant were substantially correct, and should have been given to the jury. They had a direct bearing upon the question of fraud, and whether the defendant was induced to part with the possession of the trunk in the first instance by the false and fraudulent representations made by Reynolds in respect to the draft.
We do not deem it necessary, therefore, to notice any other question than the error of the circuit court in refusing to give these two instructions.
By the Court. — The judgment of the circuit court is reversed, and a new trial ordered.